Citation Nr: 1219943	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  04-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 2, 2010, and in excess of 20 percent thereafter, for patellofemoral pain syndrome of the left knee, hereafter referred to as a left knee disability, and to include consideration of whether a separate rating is warranted for limited motion.  

2.  Entitlement to an effective date earlier than September 2, 2010, for a 10 percent evaluation of surgical scars of the left knee with hyperalgia, lateral sural nerve.  

3.  Entitlement to an effective date earlier than September 2, 2010, for a 10 percent evaluation for surgical scars of the right knee with hyperalgia, lateral sural nerve.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In a September 2005 decision, the Board denied service connection for a low back and a right knee disability.  The Board also denied a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee. 

In a March 2008 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's September 2005 decision and remanded the matter for further proceedings consistent with its decision.  

In February 2010 the Board remanded the appeal for VA examinations of the left knee, right knee, and low back.  The Veteran was afforded a VA examination in September 2010, and in October 2010 the RO granted service connection for right knee patellofemoral pain syndrome, status post tendon relocation, evaluated at 10 percent disabling, effective January 23, 2003, the date of claim.  In the same decision, the RO granted service connection for residuals, lumbar strain, sacroilitis and sacroiliac joint dsyfunction, evaluated at 10 percent disabling, effective January 23, 2003.  Evaluation of patellofemoral pain syndrome, left knee, status post arthroscopy with meniscal damage and bursitis was increased to 20 percent effective September 2, 2010.  In addition, separate 10 percent ratings for surgical scars of the left and right knees with hyperalgia, lateral sural nerves were granted, effective September 2, 2010.  

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  

As discussed above, the issues of entitlement to service connection for a lumbar spine disability and for a right knee disability, which the Board remanded in February 2010, were granted by the RO in a November 2010 rating decision.  Consequently, these issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to an increased rating for a left knee disability, and for an earlier effective date for left and right knee scars remain in appellate status.  The issues are as stated on the cover page.  

The issues of entitlement to an effective date earlier than September 2, 2010, for a 10 percent evaluation for surgical scars of the right knee with hyperalgia, lateral sural nerve, and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Over the course of the appeal, the Veteran's left knee disability is manifested by subjective complaints including pain and functional impairment, and rare buckling of the knee, such that she reported occasionally wearing a left knee brace while standing or walking long distances, and holding on to walls or furniture to prevent falling.  Objective findings include no limitation of extension prior to February 15, 2012, limitation of extension to 45 or more degrees with pain since February 15, 2012, and throughout the course of the appeal, limitation of flexion to no more than 105 degrees with pain, crepitus, instability, and functional impairment for activities including exercise and chores.  

2.  Throughout the course of this appeal, the Veteran had a painful scar of the left knee with hypersensitivity of the sural nerve.  


CONCLUSIONS OF LAW

1.  Over the course of the appeal, the criteria for a rating of 20 percent for instability of the Veteran's left knee disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2011).

2.  The criteria for a separate 10 percent rating, but no higher, for the Veteran's left knee limitation of motion prior to February 15, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2011).

3.  The criteria for a separate 50 percent rating for the Veteran's left knee limitation of extension have been met since February 15, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).

4.  The criteria for an effective date of January 23, 2003, for a 10 percent rating for a painful scar of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7800-7805 (prior to October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The Veteran's claims for an increased rating for her left knee disability, and earlier effective date for her left knee scar arise following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is generally not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board also notes that neither the appellant nor her representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice is needed under the VCAA.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been associated with the claims folder.  The Veteran has also been afforded VA medical examinations on several occasions, most recently in February 2012.  The Board notes that the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  Although afforded the opportunity to testify before the Board, the Veteran declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.  

Laws and Regulations

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

Regarding her left knee scar, while the Veteran's appeal was pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 23, 2008).  Under the revised regulations, scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805.  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  

Under either the former or amended VA Rating Schedule, scars, on other than the head, face, or neck, that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  Under former DC 7803 (there is no DC 7803 in the amended regulation) superficial scars that are also unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  Under both the former and the amended Diagnostic Code 7805 other scars could be rated on limitation of function of the affected area.  38 C.F.R. § 4.118.  Notes differentiated between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Notes following Diagnostic Codes 7801-7804. 

Under prior DC 7804, scars that were superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (prior to October 23, 2008).  Note (2) is not applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (2). 

Under amended DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2011).  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, DC 7804, Note (1).  Note (2) to DC 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Note (3) to DC 7804 provides that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (3).

Effective Dates

Unless otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

Background Facts

By way of history, the Veteran's service medical records show that she was seen on several occasions in connection with her reports of left knee pain.  An April 1992 X-ray study of the left knee showed no significant abnormalities.  In June 1992 she received physical therapy for her left knee.  She was diagnosed as having retropatellar pain syndrome of the left knee. 

In January 1994, the Veteran submitted an application for VA compensation benefits, seeking service connection for several disabilities, including a left knee disability.

In a July 1994 rating decision, the RO granted service connection for patellofemoral pain syndrome of the left knee and assigned an initial zero percent rating under Diagnostic Code 5257.  Although the Veteran was notified of the decision, and of her procedural and appellate rights, she did not perfect an appeal within the applicable time period. 

In March 1996, the Veteran submitted a claim for an increased rating for her left knee disability.  Physical therapy records were submitted from Darnall Army Medical Hospital showing the Veteran was seen on multiple occasions for her left knee, which was described as painful, tender, and with effusion, and treatment included stretches and medications.  In a June 1996 rating decision, the RO increased the rating for the Veteran's left knee disability to 10 percent.  

In September 1997, the Veteran submitted a claim for an award of a temporary total evaluation and an increased rating along with records showing she had been hospitalized for left knee surgery.  In a February 1998 rating decision, the RO assigned a 100 percent rating for the period of convalescence from March 21, 1997, to May 1, 1997, and continued the 10 percent rating thereafter.  

On January 23, 2003, the Veteran's most recent claim for an increased rating for her left knee disability was received.  She also claimed entitlement to service connection for a right knee disability, to include as secondary to her service-connected left knee disability. 

Pertinent treatment records from The Family Practice Clinic show that the Veteran reported experiencing chronic knee pain, for which she was prescribed various medications in 2002.  

Medical records from Dr. Allred pertain to the Veteran's left knee disability.  In pertinent part, these records show that in October 2002, the Veteran sought treatment for left knee pain.  Examination of the left knee showed well-healed portal scars, with a little tenderness under the lateral pole of the patella.  The examiner indicated that the patella tended to ride a bit laterally, and that patellofemoral compression was mildly uncomfortable.  There was marked, well localized, medial joint line tenderness.  The Veteran walked without a limp.  The impressions included internal derangement of the left knee, chondromalacia of the left patella, status post arthroscopic lateral release.  A magnetic resonance imaging (MRI) study of the left knee was recommended.  Later that month, an MRI was performed.  The results of the study were normal, but for a small joint effusion and Baker's cyst.  The cruciate and collateral ligaments were intact, as was the meniscus.  Examination later that October, following the MRI, was similar to the above, except patellofemoral compression was painful, and impression was of symptomatic lateral patellar tracking syndrome with chondromalacia of the patella.  The Veteran received injections of Celestone and Lidocaine.  

Dr. Allred's medical records show that in December 2002, the Veteran reported experiencing increased pain in the left knee and claimed that she was not able to do the things she wanted to.  She indicated that physical therapy had not helped.  Examination showed that the Veteran walked with a limp and there was marked tenderness with patellofemoral compression, and under the lateral pole of the patella.  The Veteran had an increased "Q" angle to her knee.  Her skin was intact, with no unhealed scars.  The impression was lateral patellar tracking syndrome with chondromalacia of the patella, not responding to conservative treatment and substantially interfering with activities of daily living.  Surgery was recommended.  Later, December 20, 2002, the Veteran underwent reconstruction of the left dislocating patella with extensor realignment.  Post-operative treatment records describe the Veteran as "dramatically better" in January 2003, and note that she had full extension of the knee with no effusion. 

At a VA medical examination in May 2003, the Veteran reported experiencing daily pain with aching and stiffness in the left knee.  The examiner noted a history of left patellofemoral pain syndrome with surgeries in 1997 and 2002.  The Veteran indicated that she took no medication for her knees.  She stated that she used an Aircast three to four nights weekly for relief of her pain, but did not currently use knee braces.  When asked about flare-ups of knee pain, the Veteran reported that she experienced increased knee pain immediately following her surgeries, but that the normal healing process alleviated her pain.  The Veteran denied dislocation and recurrent subluxation.  She indicated that she worked as a receptionist and missed work in December 2002 and March 2003, after her knee surgeries (as will be discussed below, she reported that she had right knee surgery in approximately 2003).  The examiner indicated that there was no additional limitation with repetition of movement as related to pain, fatigue, incoordination, weakness or lack of endurance.  There was no evidence of heat, redness, swelling, or tenderness, other than tenderness at the scar on the left knee.  The Veteran had no gait abnormalities or ankylosis.  X-ray report indicated the left knee was normal, with no evidence of arthritis.  Range of motion testing showed normal motion for the left knee, ranging from 0 to 140 degrees.  There was no instability and the ligaments were intact.  Diagnosis was of patellofemoral pain syndrome, left knee, status post lateral release in December 2002.  

In a June 2003 rating decision, the RO assigned the Veteran a temporary 100 percent convalescence evaluation for her left knee, from December 20, 2002, resuming with a 10 percent evaluation from May 1, 2003.  

In January 2004 the Veteran contended that her left knee disability, for which she had undergone two surgeries, interfered with activities involving bending her knees, such as kneeling or squatting.  She emphasized that her right knee was problematic due to the way in which she favored her left knee.  In March 2004 the Veteran contended that at the time of her VA examination she was still recovering from knee surgeries, and that the findings could not be accurate because she was limited in her ability to move her left knee.  

The Veteran was afforded another VA medical examination for her left knee in May 2004.  She reported experiencing pain and stiffness in her left knee.  She rated the pain as a 4 on a scale to 10.  She reported experiencing instability and swelling approximately once monthly.  She reported that she tried to prevent falls by holding on to the walls and furniture.  She reported that her knee pain was exacerbated by running.  She explained that she experienced functional impairments during flare-ups.  The Veteran reported that she wore a left knee brace, specifically when she was standing and ambulating long distances.  The Veteran denied dislocation and recurrent subluxation.  The Veteran explained that she continued to have worsening left knee pain even since the December 2002 tendon relocation operation.  The Veteran indicated that she was unable to squat or kneel, and experienced difficulties upon standing more than 30 minutes.  

On examination, range of motion testing showed left knee motion from 0 to 130 degrees, with no pain.  The examiner indicated that there was no additional limitation of function by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The left knee was painful in the medial and lateral borders.  There was a well-healed, linear surgical scar in the inferior patellar border, 2 inches long.  There was no effusion or warmth.  The Veteran's gait was normal at that time; however, the Veteran reported that she limped with running or squatting.  The diagnosis was left knee residuals of tendon relocation and patellofemoral pain syndrome with mild lateral instability. 

In September 2005, as previously discussed and in pertinent part, the Board denied entitlement to an increased rating for a left knee disability, rated at 10 percent.  In March 2008 the Court determined that the May 2003 and May 2004 VA examinations were inadequate for failing to address functional loss due to pain or during flare ups, vacated the Board decision, and remanded for proceedings consistent with its decision.  As such, in February 2010 the Board remanded the Veteran's appeal for an increased rating for patellofemoral pain syndrome of the left knee, rated at 10 percent disabling, in order to obtain a VA examination clarifying the severity of her service-connected left knee disability, and for reconsideration of whether a separate compensable rating for a left knee scar was warranted. 

The Veteran was afforded a VA examination for her knees in September 2010.  The examiner reviewed the claims folder including the Veteran's medical records.  Her history was reviewed, including that her knees began hurting in basic training after exercises such as knee benders and duck walking, and after which they continued to hurt, especially on the left, during exercises such as running and marching.  In service the Veteran experienced continual knee problems and had physical therapy.  The Veteran had undergone two left knee surgery.  Since then, subluxation had reportedly diminished; however, pain and stiffness remained.  Her knee disabilities affected nearly all of her activities of daily living, and she limited certain activities in order to avoid aggravating her knees, which were considered progressively worse since onset.  

The Veteran reported experiencing giving way, pain, stiffness, repeated effusions, and episodes of dislocation or subluxation occurring one to two times a year.  She denied experiencing deformity, instability, weakness, incoordination, decreased speed of joint motion, or locking episodes.  She indicated that she experienced symptoms of inflammation, namely tenderness of the knees, and that the motion of the joint was affected.  She reported that she experienced flare ups of joint disease that were severe, occurring every month to two months, and lasting 3 to 7 days.  She indicated that the precipitating and alleviating factors for flare ups were the weather, especially the cold, and more than normal activity.  The Veteran reported that typically during flare ups she remained at home and elevated her knees, postponing elective chores.  She reported that generally she was unable to stand for greater than a few minutes, and that functionally she was limited to walking 50 yards.  She reportedly did not experience constitutional symptoms of arthritis or incapacitating episodes of arthritis.  She reportedly did not use assistive devices or aids.  

On physical examination, a weight-bearing joint was affected.  The Veteran's gait was antalgic, but guarded.  There was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  Tenderness, pain at rest, and guarding of movement was evident.  In addition, there was positive forced valgus.  There were no bumps consistent with Osgood-Schlatter's disease.  There was crepitation, a mass behind the knee, grinding, and clicks or snaps.  There was no instability.  There was patellar abnormality, as subpatellar tenderness was noted.  There was meniscus abnormality, with evidence of a tear, although no clicking, effusion, or dislocation were evident.  The meniscus was not surgically absent.  McMurray's test was positive.  There was a tender pes anserine bursa, medial collateral ligament, and iliotibial band.  On range of motion testing, there was objective evidence of pain on active motion.  Flexion was to 125 degrees, and extension was to 0 degrees.  After three repetitions of motion there was objective evidence of pain, and the Veteran's flexion was limited to 115 degrees.  There was no joint ankylosis.  X-ray report of the left knee showed no arthritic changes were seen.  There was no subluxation of the patella, and there were no bony abnormalities.  Impression was of a normal X-ray of the left knee joint.  

The examiner summarized the Veteran's employment history as a veterinarian's assistant, and substitute teacher; however, she was not at that time employed, nor was she retired.  She reportedly had been unemployed for the previous 2 to 5 years.  She reported that she stopped teaching secondary to laryngeal cancer, and that she stopped working as a veterinarian's assistant because of her knee and back difficulties.  

Diagnoses were of patellofemoral syndrome with meniscus damage and pes anserine bursitis on the left.  The Veteran's knee problems affected her occupationally in that she was assigned different duties, increasingly absent, and eventually unemployed.  She reported that she had decreased mobility, problems lifting, carrying, and reaching, and pain.  She indicated that she experienced severe effects on activities to include sports, exercise and chores; moderate effects on activities to include travel, driving, recreation, dressing and bathing; and mild effects on activities such as eating, toileting, and grooming.  In addition, the Veteran confirmed that her knee pain was identical to that first experienced during basic training.  

In October 2010 the RO awarded a 20 percent rating for the left knee disability from the date of the September 2, 2010, examination.  The RO also awarded a 10 percent rating for a scar of the left knee, effective September 2, 2010.  

In April 2011 the Veteran contended that she started to experience trouble with her left knee scar in January 2003.  She explained that she began to experience numbness of her left knee in January 2003.  In reference to her scar, she explained that her knees were sensitive to touch, that she had to wear loose clothing over her scars or else the touch of clothing hurt.  The Veteran's representative included a statement indicating that the Veteran's reports of when her scars began hurting were competent, and suggesting that she be rated under the current criteria for Diagnostic Code 7804-8622, such that she would be entitled to an earlier effective date for her scar rating.

In February 2012 the Veteran was again afforded a VA examination for her knees.  The examiner indicated that in regards to both knees, the Veteran had been diagnosed as having retropatellar pain syndrome secondary to chondromalacia, status post arthroscopic surgery with residual scar pain (sural nerve), and hyperextensibility of the knees.  The examiner indicated that the Veteran continued to note similar symptoms of her knees since the September 2010 examination, then listed several differences.  The Veteran reported that she continued to note regular pain in the scar area of the left knee at the tibial tubercle, upper lateral knee and lateral patella.  This pain was reportedly easily provoked by light pressure, and was at times intense enough to cause her nausea.  She reported that she continued to be unable to climb stairs, and she noted severe changes in patellar pain.  The Veteran reported that she was not taking any medications for her knees.  She described the knee cap pain as stabbing.  She reported that she was unable to get on her hands and knees, unable to kneel or squat, could stand only approximately 15 minutes, and walk only 10 minutes.  She indicated that she experienced limitations when sitting, but reported that this was due to her back condition.  She reported that her husband shopped for the family, but that she performed some volunteer work for the school.  She explained that she experienced occasional swelling, greater on the left knee than the right.  She indicated that she experienced a crackling sensation in the knees.  She reported that her knees rarely buckled or gave way when walking.  The Veteran explained that she experienced flare ups that impacted the function of her knee, and described that although she continued to do things for her children, she experienced pain and would otherwise have stayed at home and rested.  She indicated that such flare ups occurred frequently with changes in humidity, and occasionally with increased use.  She was unable to identify the frequency of such changes in the previous three months.   

On range of motion testing of the left knee, flexion was to 120 degrees, with painful motion evident at 105 degrees.  Extension ended at 0 degrees, with no limitation of extension; however, objective evidence of painful motion was evident at 45 degrees or greater extension.  The Veteran was able to perform repetitive use testing with three repetitions.  After repetitive use, the Veteran's left knee flexion continued at 120 degrees, and extension to 0 degrees.  The examiner next considered functional loss, defined as the inability to perform normal working movements of the body with normal excursion, strength, speed, coordination and/or endurance.  It was indicated that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing.  The Veteran did, however, have additional functional loss after repetitive use, characterized by less and more movement than normal (presumably referring to different planes of movement), excess fatigability, pain on movement, and interference with sitting, standing and weight bearing.  There was tenderness or pain to palpation for the joint line or soft tissue.  Muscle strength testing showed that there was normal strength of the left knee for flexion and extension.  Anterior, posterior, and medial lateral instability test results were normal.  The examiner indicated that there was no history of recurrent patellar subluxation or dislocation.  There were no additional tibial or fibular impairments.  There were no meniscal conditions or surgical procedures for a meniscal condition, to include a meniscectomy.  The Veteran had not undergone a total knee joint replacement surgery.  The Veteran had undergone arthroscopic knee surgeries.  Specifically in 1997 she had a left knee lateral release via scope, and in 2003 a left partial patellar tendon transfer.  As a result, the Veteran experienced residual signs, and or symptoms, due to arthroscopic or other knee surgery.  Specifically, she experienced hyperalgesia of the lateral knee, with an anterior scar of the upper lateral leg on each side in the course of the lateral branch of the sural nerve, addressed further below.  The Veteran had patellar grinding, greater on the left than the right.  There was no apprehension, after tendon transfer the abnormal Q angle had been corrected on each side; however, there was approximately 5 degrees of hyperextension, and while the Veteran could fully extend the last 48 degrees on the left were uncomfortable.  The Veteran did not use an assistive device.  Imaging studies did not reveal degenerative or traumatic arthritis, nor was there patellar subluxation.  Previous MRIs had revealed arthroscopic visualization grade 1 to 2 chondromalacia patella otherwise normal cartilage surfaces.  The Veteran's knee condition impacted her ability to work.  Specifically she had worked until 2007 when she developed throat cancer.  In her work as a veterinarian's technician she had difficulty with her knees when she lifted.  She had also worked in a medical office and as a substitute teacher, which work was partially impacted by her knee disabilities.  

Specifically, in reference to the Veteran's scars, the examiner indicated the  diagnosis of surgical scar of the left knee in 2003.  Operations for malalignment of patellar tendon patella complex that led to chronic anterior knee pain and chondromalacia developed post operative pain at the scar and adjacent tissue in distribution of the lateral branch of the sural nerve that persisted.  The pain was described as a 2 on a scale to 5 or more, and was described as sharp or intense and hypersensitive to light touch.  The scar was not unstable, with frequent loss of covering of skin, such that it was not both painful and unstable.  The scar was not the result of burns.  The left knee revealed a horizontal scar to the anterior of the knee at the level of the tibial tubercle, which was linear, and 5 centimeters long.  The scar resulted in limitation of function in that it was sensitive to friction from clothing and sensitive to pressure, such that kneeling was limited.  In addition, there was hypersensitivity reaction in the distribution of the lateral branch of the sural nerve.  

In February 2012 the RO continued the 20 percent rating for the left knee instability from September 2, 2010.  In March 2012 the RO continued the 10 percent rating for the left knee scar from September 2, 2010.  

Legal Analysis

In the instant case, the Veteran contends that her service-connected left knee disability is more severe than contemplated by the current 10 percent rating prior to September 2, 2010, and 20 percent thereafter.  As delineated in detail above, she reports such problems as pain, stiffness, swelling and buckling or instability that limit her function of the left knee. 

In addition, the Veteran contends that her left knee scar, currently rated as 10 percent disabling since September 2, 2010, should be assigned an earlier effective date.  As delineated in detail above, she reports such problems as pain, tenderness, irritation from clothing, and numbness in the area.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by her reports of symptomatology, including pain, stiffness, swelling and buckling, and by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports, particularly those from September 2010 and February 2012, and the clinical records) directly address the criteria under which these disabilities are evaluated, and consider the reported symptomatology.  As such, the Board finds these records to be most probative.  

In February 2012 the RO awarded a 20 percent rating for instability from September 2, 2010.  The Board finds that such rating should have been awarded during the entire period on appeal for a left knee disability evidenced by instability.  See Diagnostic Code 5257.  Specifically, in May 2004 the Veteran reported that her left knee occasionally was unstable and buckled, such that she held on to walls or furniture to avoid falling.  In addition, the Veteran reported that she had a limp when she squatted or ran.  The Veteran indicated that she wore a knee brace when ambulating long distances.  The examiner diagnosed mild lateral instability.  At her September 2010 VA examination, the Veteran reported her knee gave way.  At her February 2012 VA examination, the Veteran indicated that her knee rarely buckled and gave way.  Given the evidence as outlined above, the Board finds the 20 percent rating currently awarded for moderate instability of the Veteran's service-connected left knee disability adequately reflects the impairment experienced by the Veteran.  See Diagnostic Code 5257.  The Board recognizes that there are instances when the Veteran's instability did not appear to be as severely disabling as the 20 percent rating suggests, but notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  In any event, considering that the Veteran has reported only occasionally experiencing buckling of her knee, the Board finds that a 30 percent rating for severe lateral instability or recurrent subluxation is not appropriate here.  See Diagnostic Code 5257.  

In addition, where flexion has been limited to no worse than 105 degrees, with pain, the evidence has shown that the Veteran exhibits no compensable loss of motion as measured in degrees of flexion.  See Diagnostic Code 5260.  The Veteran reported, however, that she experienced pain upon range of motion testing in the left knee and that she experienced flare-ups due to knee pain.  Thus, the Board finds that a 10 percent evaluation is warranted for painful left knee motion pursuant to 38 C.F.R. § 4.59 (2011).  This is deemed a compensable rating pursuant to Diagnostic Codes 5260 or 5261.  Except as pursuant to 38 C.F.R. § 4.59, neither Diagnostic Code 5260 or 5261 otherwise affords the Veteran a compensable evaluation for the left knee prior to February 12, 2012.  

Where, however, at the February 2012 VA examination extension to 48 degrees evidenced objective measures of pain, the evidence has shown that the Veteran exhibits loss of motion as measured in degrees of extension, compensable with a 50 percent rating from February 15, 2012.  See Diagnostic Code 5261.  Prior to February 15, 2012, the Veteran does not exhibit compensable loss of motion as measured in degrees of extension.  See Diagnostic Code 5261.  

The Veteran has consistently indicated that her scar of the left knee is painful and on examination in May 2003 there was tenderness of the left scar.  In addition, the Veteran contended that she experienced tenderness of her scar, with numbness in the surrounding area, such that her clothing irritated her scar, ever since it formed post-operatively.  As such, the Veteran's left knee scar rating should correspond to the date of claim, January 23, 2003, which is the later of the available dates, considering she had her initial left knee surgery in 1997, with a subsequent operation in December 2002.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

Finally, the Board has also considered the applicability of other diagnostic codes.  The facts and circumstances of this case do, however, not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

Additionally, the Board has considered and assigned staged ratings where appropriate.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding her left knee disability that includes pain, and inability to kneel, walk distances, or stand greater than 10 minutes, as well as tenderness of her scar.  The Board is cognizant of the Veteran's contentions that her left knee disability limited her work performance.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Consequently, the Board finds the evidence supports a rating of 20 percent, but no higher, for her left knee disability rated under Diagnostic Code 5257 for limited motion throughout the course of this appeal.  In addition, the evidence supports a rating of 10 percent, but no higher, for a left knee disability based on limited motion due to pain prior to February 15, 2012, and a rating of 50 percent for extension limited by pain from February 15, 2012.  See Diagnostic Codes 5260, 5261.  In addition, the evidence supports the painful component of her left knee scar under Diagnostic Code 7804 throughout the course of this appeal, such that the effective date is the date of claim, January 23, 2003.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a rating of 20 percent throughout the course of this appeal for left knee disability based on instability is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating of 10 percent for the Veteran's left knee disability based on painful motion prior to February 15, 2012, is awarded, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a separate 50 percent rating from February 15, 2012, for left knee disability based on limited extension is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a 10 percent rating for tender scar of the left knee is granted since January 23, 2003, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Earlier Effective Date for Scar of the Right Knee

Of import to determining the correct effective date for the 10 percent rating for her right knee scar is the actual date of the Veteran's operation.  At her May 2003 VA examination the Veteran reported that she had a right knee operation March 14, 2003.  In a March 2004 statement she referenced a right knee operation that had reportedly occurred just six weeks prior to her VA examination.  A later VA examination referenced a reported right knee surgery in 2004.  In any event, the operative report for the right knee surgery is not currently associated with the record.  

As the determination of the effective date takes into consideration the later of the dates that entitlement arose and the date the claim was made, and it appears that the operation which gave rise to the scars occurred after the date of claim for a right knee disability, it is essential that the Board know the exact date of the operation.  As such, remand is necessary to obtain the operative report pertaining to her right knee.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

TDIU 

In March 2012 the Veteran submitted an application for increased compensation based on unemployability, in which she indicated that she last worked full time in May 2007 as a medical assistant.  Although the Veteran indicated that the reason she left her job was due to throat cancer and side effects from treatment, in previous examination she also indicated that she experienced difficulties due to her service-connected knee and back disabilities.  In addition, the Veteran's representative indicated that the Veteran's service-connected disabilities currently prevented her from engaging in substantially gainful employment, and requested that a medical opinion addressing the effects of her service-connected disabilities on her ability to work, independent of her throat cancer be obtained.  

Although this issue of entitlement to a total rating due to individual unemployability is part of the increased rating issue, it has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  With any necessary assistance from the Veteran, obtain the outstanding operative report for her right knee.  If the records cannot be obtained, a formal finding should so indicate, and the Veteran should be so notified and given the opportunity to submit any additional pertinent records.

3.  After conducting any indicated development, to include a VA examination if necessary, adjudicate the issue of entitlement to a total rating for compensation purposes based on individual unemployability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


